Citation Nr: 1813519	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-21 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a chest disorder.  

2.  Entitlement to service connection for left eye disorder.

3.  Entitlement to service connection for a left arm disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right foot disorder.

7.  Entitlement to service connection for a left foot disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder/depression.

9.  Entitlement to service connection for a low back disorder.

10.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1975 with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2017, the Veteran testified by videoconference before the undersigned Veterans Law Judge.  During that hearing the Veteran requested a 60 day extension within which to submit medical records; which the undersigned granted.  

The Board notes that VA medical records have been associated with the claims file since the April 2014 statement of the case (SOC) and there has been no supplemental statement of the case (SSOC).  This evidence will be addressed by the agency of original jurisdiction (AOJ) in conjunction with the below remand.

The reopened claim for service connection for a chest disorder, along with the other service connection claims and the claim for a TDIU are addressed in the remand section following the decision and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REASONS AND BASES

By January 1986 rating decision, the Veteran's claim of service connection for chest pain/costochondritis was denied.  The Veteran was notified of the decision by letter dated in February 1986, which was mailed to the then current mailing address of record.  Thereafter, nothing further regarding the claim was received until the present claim to reopen in May 2011.  No new evidence or notice of disagreement was received by VA within one year of the issuance of the January 1986 rating decision.  As the Veteran did not appeal the decision, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for a chest disorder is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also representative's July 2015 statement that the Veteran had surgery on his chest during service and had undergone surgery on his chest at a VA Medical Center (VAMC) in the last 5 years; and the Veteran's July 2017 testimony (Board Hearing Transcript, p. 8) of post-service treatment/surgery by VA for the same problem.  



ORDER

New and material evidence having been received, the claim of service connection for a chest disorder is reopened; to this limited extent, the appeal is granted.


REMAND

Having reopened the claim of service connection for a chest pain disorder based on new and material evidence, the Board has jurisdiction to review the underlying claim for service connection de novo, based on the whole record.  On review of the record the Board finds that further development of this claim, and of the other claims on appeal, is warranted.  38 C.F.R. § 3.159(c)(4).

The Veteran seeks service connection for a current chest, left eye, left arm, low back, bilateral knee, and bilateral feet disorder, all of which he attributes to injuries during active duty service.  During his 2017 Board hearing he testified that he suffered an eye injury to his left eye during his tour of duty in Germany, and that treatment included four stitches to the eye.  Board Hearing Transcript, p. 3.  He also testified that he incurred frostbite injuries and underwent surgery secondary to complaints of chest pain while in Germany (Transcript, pp. 6, 8), and hurt his lower back and left arm in a fall from a deuce-and-a-quarter truck during service.  Transcript, pp. 4, 11.  

The Veteran also seeks service connection for an acquired psychiatric disorder/depression related to those disorders, and entitlement to TDIU.  During his Board hearing he stated that he is "depressed all the time" due to these injuries and his rejected pleas for help (Transcript, p. 3), and added that he is unable to work due to these claimed disorders.  Transcript, pp. 6-7.

Thus far, efforts to obtain the Veteran's active duty medical records have been unsuccessful (see February 2013 Formal Finding on the Unavailability of Service Treatment Records), but the Veteran's DD-214 confirms that he served in Germany.  Military records also confirm that he served in the Army National Guard after active duty, but the only military medical records in the claims file are the Veteran's 1979 National Guard enlistment examination documents.  Significantly, there is a reference to something involving the chest in these records.  Moreover, in 1981 the Veteran was afforded a VA examination secondary to complaints of chest pain, and that examination found a U shaped incisional scar along the lower edge of the right areola.  See October 1981 VA examination, p. 3.

While the Veteran's DD-214 confirms that he served on active duty in Germany, none of the Veteran's active duty records are in the claims file.  The only military records in the claims file are the Veteran's National Guard records. 

VA has a heightened duty to assist the Veteran with the development of his claim in cases, such as this, where service treatment records are unavailable.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), aff'd 455 F.3d 1346 (Fed. Cir. 2006); cert. denied 127 S. Ct. 2265, 167 L. Ed. 2d 1093 (2007).  In this regard, the Board notes that a request has not been made for the Veteran's Official Military Personnel File, which could provide information as to the Veteran's specific whereabouts during his tour in Germany, and which might contain the Veteran's active duty service treatment records.  Remand for the Veteran's service personnel records/Official Military Personnel File is therefore warranted, along with renewed attempts to obtain the Veteran's active duty STRs.  

The claim for an acquired psychiatric disorder/depression, which is intertwined with the other service connection claims, will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The issue of TDIU, which is contingent on the Veteran's service-connected disability picture, is also remanded.  Id.  Since the Board hearing, service connection has now been awarded for both hearing loss and tinnitus.

Accordingly, these issues are REMANDED for the following actions:

1.  Request a copy of the Veteran's Official Military Personnel File.  Document all attempts to obtain these records.  Associate all located records with the claims file.

2.  Make another attempt to obtain the Veteran's active duty STRs, with possible requests to the service department or its designated custodian, as well as to the appropriate National Guard custodian.  Document all attempts to obtain these records.  Associate all located records with the claims file.

3.  Based on the outcome of the above development, determine whether any additional development is warranted.

4.  Finally, readjudicate the claims, including the chest disorder claim on the merits.  All of the evidence associated with the claims file since the April 2014 SOC must be considered.  If any benefit sought remains denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


